Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heather Kleinhardt on 4/19/22.
The application has been amended as follows: 
Please replace claims 1, 2, 13, and 14 as set forth below
1. 	A method for providing a battle royale game in which supply boxes are provided at a random time, wherein the battle royale game is a game in which a plurality of game players compete for survival in a specific area, wherein a first state of the battle royale game represents a state in which the game players log into the battle royale game but do not play the battle royale game and wherein a second state of the battle royale game represents a state in which the game players play the battle royale game, comprising steps of:
(a) performing, by a game server, a process of allowing a specific player in the first state among the game players to select one or more specific items from among (i) one or more personal items owned by the specific player and (ii) one or more shared items; 
(b) after the one or more specific items are selected, performing, by the game server, a process of generating a specific supply box, corresponding to the specific player, that includes the one or more specific items; and
(c) after the specific player enters the second state of the battle royale game, performing, by the game server, a process of providing the specific supply box at a specific time determined randomly by using a second algorithm at one of a location of an avatar of the specific player on a specific map or within a specific distance from the location of the avatar determined randomly by using a third algorithm, and a process of allowing the specific player to play the battle royale game by using the specific supply box that is provided.

2.	The method of claim 1, further comprising:
after metadata on the location of the avatar is acquired, performing, by the game server, a process of determining information on a specific location of the specific supply box to be provided on the specific map as specific coordinates that represent coordinates, within the specific distance from the location of the avatar, determined using the third algorithm, acquired by referring to the metadata.

13.	A game server providing a battle royale game in which supply boxes are provided at a random time, wherein the battle royale game is a game in which a plurality of game players compete for survival in a specific area, wherein a first state of the battle royale game represents a state in which the game players log into the battle royale game but do not play the battle royale game and wherein a second state of the battle royale game represents a state in which the game players play the battle royale game, comprising:
a communication part; and
a processor for performing (I) a process of allowing a specific player in the first state among the game players to select one or more specific items from among (i) one or more personal items owned by the specific player and (ii) one or more shared items, (II) after the one or more specific items are selected, a process of generating a specific supply box, corresponding to the specific player, that includes the one or more specific items, and (III) after the specific player enters the second state, a process of providing the specific supply box at a specific time determined randomly by using a second algorithm at one of a location of an avatar of the specific player on a specific map or within a specific distance from the location of the avatar determined randomly by using a third algorithm, and a process of allowing the specific player to play the battle royale game by using the specific supply box that is provided.

14.	The game server of claim 13, wherein, after metadata on the location of the avatar is acquired, the processor performs a process of determining information on a specific location of the specific supply box to be provided on the specific map as specific coordinates that represent coordinates, within the specific distance from the location of the avatar, determined using the third algorithm, acquired by referring to the metadata.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner’s amendment was provided to overcome a broadest reasonable interpretation issue that was in contrast to applicant’s arguments.  Specifically, the claims were amended, as the claim set of 3/28/22 claimed “providing the specific supply box by referring to information on a location of an avatar” without positively reciting what referring to the information entails for providing the supply box.  Specifically, the prior art of Mabuchi refers to the location of the avatar, and the user may place the supply box where they please within a certain distance.  The amendment positively recites ” at one of a location of an avatar of the specific player on a specific map or within a specific distance from the location of the avatar determined randomly by using a third algorithm”.  Thus, the closest prior art of Mabuchi fails to teach providing the specific supply box at either the location of the avatar, or at a random location within a specific distance of the avatar at a random time.  The secondary reference of Eichler was relied upon to teach power ups which are spawned at random times, however with the spawning occurring at a random location, or at the location of the avatar, Eichler no longer teaches the invention as claimed.  As described in applicant’s arguments (page 12-13) “if the random spawning of Eichler was combined with Mabuchi in the manner alleged, the chest 5 would still appear at the same location it was dragged to the player, regardless of whether the player was still at the location or had moved on.”
Further, the closest prior art of Mabuchi fails to disclose the newly amended limitation of the game player selecting one or more specific items from among one or more personal items owned by the specific player and one or more shared items.  The previous interpretation interpreted this limitation as a Markush group, however the amendment makes clear that the user may select between either option.  Further, steps B and C were amended to positively recite that the steps occur rather than the previous interpretation that the language was contingent language to be interpreted under MPEP 2111.04 II. 
With respect to Alice 101, the claims recite a judicial exception as per step 2A prong one such as allowing a specific player in the first state among the game players to select one or more specific items, and generating a specific supply box corresponding to the specific player that includes one or more specific items, however the judicial exception is integrated into a practical application as providing the specific supply box at a specific time determined randomly by using a second algorithm at one of a location of an avatar of the specific player on a specific map or within a specific distance from the location of the avatar determined randomly by using a third algorithm, and a process of allowing the specific player to play the battle royale game by using the specific supply box that is provided is not abstract and overcomes the 101 in step 2A prong two, as this integrates the abstract idea into a game mechanic in a video game in a way which is a meaningful way behind generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715